AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)       Page I of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                   United States of America
                                  v.                                       )
                      Charles Rudolph Clay                                 )
                                                                           )   Case No:          7:10-CR-9-lH
                                                                           )   USM No:           19694-056
                                                                           )                    ---------------
Date of Original Judgment:           July 14, 2010
Date of Previous Amended Judgment: November 9, 2015                        )   Katherine Shea
(Use Date ofLast Amended Judgment ifAny)                                       Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(l)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           0 DENIED. D GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of _ _ _ _ _ _ _ _ _ _ months is reduced to
                                             (Complete Parts I and II ofPage 2 when motion is granted)

Inasmuch as the statutory penalty remains the same under the Fair Sentencing Act based on the enhanced penalty and the amount
of cocaine charged, the Act had no impact and a reduction is not appropriate.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provi~ions ofthejudgment(s) dated July 24, 2010, June 3, 2014, and November 9, 2015,
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:                                                      Malcolm J. Howard           Senior U.S. District Judge
                    -(if-  -------
                        different from order date)                                                   Printed name and title
